   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 1 MANNING LAW, APC
   20062 S.W. Birch St., Suite 200
 2 Newport Beach, CA 92660
   Office: (949) 200-8755
 3 Fax: (866) 843-8308
   DisabilityRights@manninglawoffice.com
 4
   Eve L. Hill (pro hac vice)
 5 Jessica P. Weber (pro hac vice)
   BROWN, GOLDSTEIN & LEVY, LLP
 6 120 East Baltimore Street, Suite 1700
   Baltimore, Maryland 21202
 7 Office: (410) 962-1030
   Facsimile: (410) 385-0869
 8 ehill@browngold.com
   jweber@browngold.com
 9
   Attorneys for Plaintiff
10 Guillermo Robles
11
12
                             UNITED STATES DISTRICT COURT
13
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
14
15
     GUILLERMO ROBLES,                         Case No. 2:16-cv-06599- JGB-E
16
                Plaintiff,                     DECLARATION OF JOSEPH R.
17
          vs.                                  MANNING, JR. IN SUPPORT OF
18                                             OPPOSITION TO DEFENDANT’S
     DOMINO’S PIZZA LLC,                       MOTION FOR SUMMARY
19
                Defendant.                     JUDGMENT
20
21                                             HON. JESUS G. BERNAL
22                                             Date: October 26, 2020
23                                             Time: 9:00 a.m.
                                               Dept.: 1
24
25
26
27
                                           1
28
                  DECLARATION OF JOSEPH R. MANNING, JR. IN
          SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
 1
 2 I, Joseph R. Manning, Jr., declare as follows:
 3         1.    I, the undersigned, am the attorney for Plaintiff, Guillermo Robles, and
 4 in that capacity of have familiarity with this case. I can competently testify to the
 5 following based on my own knowledge and experience.
 6         2.    Defendant’s website at biz.dominos.com/web/public/franchise states
 7 that “As of the Second quarter of 2020 … Domino’s operated a network of more
 8 than 17,100 franchised and company-owned stores in the United States” and that
 9 Domino’s provides its company owned stores and its franchises “industry-leading
10 technology platform [that] enables online ordering, direct email marketing, cost
11 controls and store management.” Attached as Exhibit A is a true and correct
12 screenshot of biz.dominos.com/web/public/franchise as it existed on September 24,
13 2020.
14         3.    Defendant’s website at biz.dominos.com/web/public/franchise/why-
15 dominos states that “From online ordering and leading point-of-sale technology to
16 partnering with the best advertising agencies and maximizing our purchasing power,
17 Domino’s continues to shape and drive the pizza delivery industry.” Attached as
18 Exhibit       B      is      a     true        and    correct      screenshot      of
19 biz.dominos.com/web/public/franchise/why-dominos as it existed on September 24,
20 2020.
21         4.    Email correspondence produced by Defendant in discovery shows that
22 Defendant posted a phone number on its website for people unable to access the
23 website because of its access barriers no earlier than February 6, 2017. Attached as
24 Exhibit C is a true and correct copy of January 24, 2017 through February 3, 2017
25 email correspondences between Domino’s employees and contractors.
26         5.    Attached as Exhibit D are excerpts of Defendant’s Supplemental
27 Responses to Plaintiff’s Requests for Production (Responses to Requests 15 and 40)
                                              2
28
                   DECLARATION OF JOSEPH R. MANNING, JR. IN
           SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
 1 dated September 8, 2020.
 2         6.    Attached as Exhibit E are excerpts of Defendant’s Supplemental
 3 Responses to Plaintiff’s Interrogatories (Responses to Numbers 4 and 14) dated
 4 September 8, 2020.
 5         7.    Attached as Exhibit F is a true and correct copy of excerpts from the
 6 September 21, 2020, Deposition of Guillermo Robles. The full deposition transcript
 7 was lodged separately at ECF No. 98.
 8
 9         I declare under penalty of perjury under the laws of the State of California
10 and the United States that the foregoing is true and correct.
11
12
     Dated: October 5, 2020      MANNING LAW, APC
13
14                                       By: /s/ Joseph R. Manning, Jr., Esq.
                                           Joseph R. Manning, Jr., Esq.
15
                                           Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
                                              3
28
                   DECLARATION OF JOSEPH R. MANNING, JR. IN
           SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
